DETAILED ACTION
This is responsive to the amendment dated 7/27/21.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claims 1, 7, 8, and 10 are objected to because of the following informalities:  
In claim 1, in line 7, insert --portion-- after each instance of basin for consistency. 
In claim 7, insert --portion-- after “basin” for consistency with claim 1. 
In claim 8, insert --portion-- after “basin” for consistency with claim 1. 
In claim 10, inert --portion-- after “basin” in line 3 for consistency. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
Claims 1, 4, 6- 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over DE 202014004016 (hereinafter DE ‘016) in view of Carlson et al. (US 3,566,418, hereinafter Carlson).
Regarding claims 1, 13, and 14, DE ‘016 discloses a sink comprising: a basin portion (1) for receiving water; a drain (12) for receiving water from the basin portion; and a door (3) configured to visually obscure the drain (fig. 4), wherein, when the door is in a closed position (fig. 5) the drain is visually obscured and  a gap (4) is formed between an edge of the door and the basin thereby allowing water to flow from the basin (para. [0005] of previously attached machine translation), to the drain, and wherein the door may be placed in an open position to allow access to the drain (figs 2, 4).  
DE ‘016 further shows an adjustment mechanism (7, 8, 9, 10) configured to place the door in and hold it door in the open position upon being first pushed by a user, and to return the door to the closed position when the user pushes the door a second time. Note that a user must push (e.g. pressing against the bottom edge or back surface) the door a second time to separate magnets 9 and 10. DE ‘016 however, does not show that the adjustment mechanism includes a resilient member and a detent and does not 
Regarding claim 4, DE ‘016 as modified shows all of the instant invention as discussed above, and further shows that the drain is configured to be connected to a garbage disposal system. The drain is fully capable of being connected to a garbage disposal if so desired. 
Regarding claim 6, DE ‘016 as modified shows all of the instant invention and further shows that the drain (12) is available to be cleaned when the door (3) is in the open position (fig. 4). 
Regarding claim 7, DE ‘016 shows that the door (3) is perpendicular to the sidewalls of the basin portion (see figure 5). Note that the door is vertically oriented and is therefore perpendicular with the sidewalls (5) of the basin portion, and is thus perpendicular to the basin portion. 
Regarding claim 8, DE ‘016 also shows that the door is parallel to the basin portion. Note that the vertically oriented door is parallel with the vertical front wall of the basin portion, and is thus parallel to the basin portion. 
Regarding claims 9 and 10, DE ‘016 shows that the drain is a trench drain (1) which is oriented relative to the basin portion such that that gravity causes water to flow from the basin portion into the trench drain (see slope of 2). 
Claims 2 , 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  DE ‘016 and Carlson, as applied to claim 1, in view of Thompson et al. (US 2014/0366263 hereinafter Thompson). 
Regarding claims 2 and 3, DE ‘016 as modified shows all of the instant invention as discussed above, but is silent as to the basin and door being formed of the same material, that material being stainless steel or a polymer.  Attention is turned to Thompson which teaches a similar sink (110) having a door (120), the door and the basin being formed of the same material (para. [0021]), the material being plastic (para. [0016]) which is understood to be a polymer.  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have formed the basin and door form the same material for an enhanced aesthetic appearance.  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have 
Regarding claim 5, DE ‘016 as modified shows all of the instant invention as discussed above, and further provides that when the door is in the open position, food waste too large to pass through the gap is allowed to pass through (see fig. 4), but does not specify a garbage disposal attached to the drain.  Attention is again turned to Thompson which teaches that it is known to connect a garbage disposal (para. [0022]) to a sink. It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a garbage disposal to the sink of DE ‘016 so that food waste can be macerated into smaller particles before entering the sewage system. 
Response to Arguments
Applicant’s arguments have been fully considered, but they are not persuasive. 
In response to applicant's argument that Carlson is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the field of endeavor is biasing and detent members for a door. Additionally, the device of Carlson is reasonably pertinent to the problem with which applicant is concerned, namely by providing a teaching of biasing a door to a closed position while enabling the door to be held open by a biasing and detent mechanism for inspection purposes. 
Applicant argues that Carlson does not teach a gap as required by claim 1. In response, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Carlson is being used to teach the particulars of the spring/detent door adjustment mechanism, not the particulars of the door itself. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928. The examiner can normally be reached Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN DEERY/Primary Examiner, Art Unit 3754